Title: To James Madison from William C. C. Claiborne, 1 December 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 December 1803, Natchez. “This day having proved fair, I embarked, a Company of the Natchez Artillery, another of Riflemen, and one Company of Militia Infantry, in all about one hundred Men, on Board of a Vessel at the Natchez Landing, with orders to Sail immediately for Fort Adams.” Impressed a schooner into public service; this schooner will assist in transporting troops and stores to New Orleans. He will proceed to Fort Adams by land on 2 Dec. Expects to meet with eighty more volunteers en route. Has learned that Wilkinson arrived at New Orleans on 25 Nov. and “is hourly expected at Fort Adams.” “There are two or three Companies of Volunteers raising in Jefferson County, but I fear they will not arrive in time to accompany us to New-Orleans.” Mounted infantry from Tennessee are reported to be on their way to Natchez.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:300–301. This letter is not included in a list of dispatches received from Claiborne by the State Department (see Claiborne to JM, 26 Nov. 1803, n.).


